Citation Nr: 1538689	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-16 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder.

2. Entitlement to service connection for Parkinson's disease, including as due to herbicide exposure.

3. Entitlement to service connection for spinal stenosis, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had 29 days of active military service, from October 24, 1974, to November 22, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the benefits sought on appeal.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim. The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for posttraumatic stress disorder (PTSD) specifically, the Board notes that the record contains assessments of both PTSD and adjustment disorder during the claim period. The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any psychiatric disorder. See Clemons, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1. The Veteran had 29 days of active military service, from October 24, 1974, to November 22, 1974. He did not serve in the Republic of Vietnam and was not exposed to herbicides.

2. Any psychiatric disorder the Veteran currently experiences is not related to military service or an event of service origin.

3. The Veteran's currently diagnosed Parkinson's disease is not related to military service or an event of service origin.

4. The Veteran's currently diagnosed spinal stenosis is not related to military service or an event of service origin.


CONCLUSIONS OF LAW

1. The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. The Veteran does not have Parkinson's disease that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3. The Veteran does not have spinal stenosis that is the result of disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished. In this respect, through a November 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims. Thereafter, the Veteran was afforded the opportunity to respond. Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims. The Board also finds that the November 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned November 2009 letter. Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the November 2009 letter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal. The Veteran's service treatment records, as well as records of post-service treatment, have been associated with the claims file. Records of the Veteran's award of Social Security Administration benefits have also been obtained and associated with the claims file. Additionally, the Veteran has submitted written argument. He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained. The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims but finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2015). In this case, as discussed below, there is simply no indication that any psychiatric disorder, Parkinson's disease, or spinal stenosis is related to the Veteran's time in service except by way of his unsupported allegations. As discussed in considerably more detail below, the Board finds the Veteran's statements related to his purported experiences in service to be manifestly not credible. As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet. See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006) (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also 38 C.F.R. § 3.159(d) (2015) (VA may refrain from or discontinue providing assistance in cases such as this when a claim is inherently incredible or clearly lacks merit).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a degree of 10 percent or more during the one-year period following separation from qualifying service, notwithstanding that there is no in-service record of the disorder. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3) (2015); 75 Fed. Reg. 39,843-52 (July 13, 2010). 

Review of the Veteran's service treatment records reflects that they are silent as to any complaints of or treatment for back trouble or any neurological or psychiatric problems while in service. In fact, the Veteran's service treatment and personnel records reflect that he underwent a Medical Board evaluation in November 1974, less than a month after entering service, due to complaints of pain and locking in his right knee. Report of that evaluation reflects that the Veteran was noted to be a "seventeen year old male with less than one month active duty" who had been diagnosed with chondromalacia patella of the right knee that was found to have existed prior to service and was due to a football injury incurred two years prior to service entry. He was separated from service in November 1974 due to what was identified as "Erroneous Enlistment" based on the pre-existing right knee disorder.

The record further reflects that the Veteran has been seen many times after military service for treatment of what has been variously diagnosed as PTSD and adjustment disorder, and carries current diagnoses of both Parkinson's disease and spinal stenosis. VA medical treatment records from 2008 confirm diagnoses of Parkinson's disease and spinal stenosis, for which he underwent surgery in 2012. He stated to a treatment provider in January 2010 that his back pain began in service and has continued since that time. In addition, the Veteran has sought ongoing psychiatric treatment from VA providers. He was first seen in September 2009, at which time he reported to his VA treatment provider that he was a Navy SEAL and a POW and now has nightmares in which he speaks in both English and Vietnamese. He was first diagnosed with PTSD at that time. In May 2012, he reported to his treatment provider that he was in receipt of service connection when he separated from service but is not now service-connected for any disability and "does not know what happened." He also claimed that he received his first Purple Heart from a "military action where he was eviscerated" and his second when his right knee was "blown out" during a battle; he also stated that he was held in a POW camp in Cambodia, from which he escaped and led soldiers back to the camp to rescue 82 other POWs being held there. On a January 2013 treatment visit, the Veteran again claimed to have been a POW and stated that he was awarded two Purple Hearts and the Navy Cross. Records from those treatment visits document diagnoses of PTSD and adjustment disorder, which the treatment providers appear to have related to the Veteran's reported experiences in service.  

The Veteran has also submitted multiple written statements to VA in support of his claim for service connection. He has contended on multiple occasions, including in his initial claim for benefits, that he was stationed in Vietnam, served as a Navy SEAL, was a prisoner of war (POW) in North Vietnam for well over a year, and was awarded both two Purple Hearts and the Navy Cross. In particular, on his October 2009 claim for benefits, the Veteran stated that he was born in 1951, first enlisted on October 22, 1969-on which date he was immediately transferred to Vietnam-and was held as a POW from July 1971 to September 1972. He has stated that he believes he has a psychiatric disorder related to multiple reported in-service incidents, and that his Parkinson's disease and spinal stenosis are etiologically linked to his time in service, to included his claimed exposure to herbicides. In addition, the Veteran has stated that his back first began hurting in service and has continued and worsened from that time to the present.

Upon review of the above evidence, the Board concludes that the preponderance of the evidence is against the claims. In that connection, the Board first acknowledges that the Veteran's claims all stem from his contention that he was stationed in the Republic of Vietnam, was captured and held as a prisoner of war for well over a year, and was exposed to herbicides that later caused him to develop Parkinson's disease and spinal stenosis. Because the basis for all these claims is the Veteran's reported in-service experiences, the Board will begin by evaluating his credibility. In reaching its conclusion, the Board has reviewed the evidence of record and finds the Veteran to be manifestly not credible in regard to all statements he has made to VA, both to adjudication officers and to his medical treatment providers, relating to his claimed military service. His statements are thus afforded no probative weight.

In that connection, the Board looks first to a copy of his DD-214 that the Veteran has submitted to VA on multiple occasions, which purportedly establishes that he first entered service in February 1972 and served until November 1975. On this document, the Veteran's birth date is listed as in 1956, and he is shown to have been awarded the Purple Heart and the Navy Cross. However, the above-identified items on the document have clearly been altered; they appear in a different typeface and are significantly lighter in color than the items filled in by the service department. In contrast, the official DD-214 provided by the National Personnel Records Center (NPRC) through official service department channels reflects the Veteran's birth date as in 1957, and his service entrance is listed as October 24, 1974, with a separation date of November 22, 1974-29 days later. No awards or decorations are listed. The typeface on this document is consistent throughout the document. Importantly, the Board notes that the record also contains a notation from VA's Office of the Inspector General finding that the DD-214 the Veteran submitted is fraudulent.

More importantly, however, the information on the DD-214 provided by the NPRC correlates with the information found in the Veteran's service personnel documents, also provided by the NPRC. In that connection, the Board notes that the personnel records contain an enlistment document, dated in October 1974, on which the Veteran listed his birth date as in 1957.  On his official enlistment contract, the Veteran again wrote that his birthdate was in 1957 and checked the box indicating that the October 1974 enlistment was his first. Further, the record contains a parental consent form, also dated in October 1974, which lists the Veteran's birth date as in 1957-indicating that he was seventeen years of age when he enlisted in October 1974. In addition, on a "Statement of Personal History" filled out by the Veteran at the time of his October 1974 enlistment, he listed two high schools he attended prior to his October 1974 enlistment; the Veteran wrote in the dates of attendance for the schools as from August 1970 to February 1973. He also listed three jobs he had held prior to enlistment, all during the period from May 1972 to May 1974. He further stated on that form that he had been arrested twice in 1973 and unemployed from May 1974 to the "present" but indicated that during that period of unemployment he had been living with his parents. Additionally, separation documents dated November 22, 1974, reflect that the Veteran was given an honorable discharge due to "Erroneous Enlistment"; it was noted that he had not yet completed "Recruit Training" at the time of discharge. 

The Board concludes that these documents-supplied to VA by the NPRC through official channels-comprehensively refute the Veteran's contentions. The evidence clearly establishes that the Veteran was born in 1957 and first enlisted in the Navy in October 1974; he was discharged after 29 days due to a pre-existing right knee disorder. In fact, even had he been born in 1956 as he contends on his altered DD-214, he would have been 13 years old when he claimed he was first sent to Vietnam, and 14 years old as a POW. Further, the Veteran's contention in his October 2009 claim for benefits that he was born in 1951 and first enlisted in 1969 is not credible, as multiple service department documents-as well as SSA records-all show that the Veteran's actual year of birth is 1957. This finding is bolstered by the writings of the Veteran himself, as well as his parents, who all attested to his 1957 birth on his October 1974 enlistment documentation. Thus, with regard to all statements having to do with his alleged in-service experiences, his claimed disabilities, and his attempt to obtain VA benefits based on those untruthful contentions, the Board finds that the Veteran is patently incredible, and his statements carry no probative weight. (The Board also observes that in addition to attempting to obtain benefits based on deliberately false statements, by submitting these obvious and deliberate falsehoods the Veteran has diverted government time and resources away from Veterans who do deserve VA benefits.)

For the above reasons, the Board finds that the documents submitted and contentions made by the Veteran clearly are not authentic, and the purported in-service documents do not constitute competent or credible evidence in support of the claims. In light of the finding that the Veteran has submitted falsified or altered documents in support of his claims, the Board also finds that any statements he has offered in support of the claims of service connection lack credibility and are afforded no probative value. The determination of whether a claimant knowingly submitted false or fraudulent evidence to VA is a question of fact. Macarubbo v. Gober, 10 Vet. App. 388 (1997). The Court has stated that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible . . . because of possible bias, conflicting statements, etc." Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006). In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). The Veteran's claims of service connection for a psychiatric disorder, Parkinson's disease, and spinal stenosis remain unsubstantiated.

Regarding the Veteran's claim insofar as it encompasses a claim for service connection for PTSD, the Board notes that the Veteran contends that he was exposed to multiple in-service stressors, in the form of experiences in Vietnam including combat wounds and being held in a POW camp, that led to his current PTSD. In this regard, the Board notes that in order for the Veteran's claim of service connection for PTSD to be granted, the record would have to contain competent and credible evidence corroborating his claimed stressor, as well as a diagnosis of PTSD. As discussed above, the Veteran's VA treatment providers have assigned a diagnosis of PTSD related to his claimed in-service stressors. However, the Board finds as a matter of fact that the Veteran never served in Vietnam and was instead discharged after 29 days of basic training due to a pre-existing right knee disorder. The mental health professionals who diagnosed the Veteran with PTSD did not have access to his actual military records to challenge the Veteran on his alleged combat service; thus, their diagnoses hold no probative value, as they are based on the Veteran's misrepresentations concerning his military service.  There is not otherwise present in the record any indication that any psychiatric disorder is in any way related to service or began within a year of his separation from service.

The Board further finds that the Veteran's claim for service connection for Parkinson's disease fails on a presumptive basis. As discussed above, the Board has found as a matter of fact that the Veteran was never stationed in Vietnam during his 29 days of service. Thus, presumptive service connection for Parkinson's disease due to herbicide exposure is not available under 38 C.F.R. §§ 3.307 and 3.309. 

The Board notes that the presumptive service connection procedure does not foreclose proof of direct service connection; a claimant may prove causation. See Combee v. Brown, 34 F.3d 1039 (1994). However, relying on the service records supplied by the NPRC, through official channels, the Board finds that the preponderance of the probative evidence weighs against the Veteran's claims that a psychiatric disorder, Parkinson's disease, or spinal stenosis manifested during service, that he has a psychiatric disorder, Parkinson's disease, or spinal stenosis due to service, or that any psychiatric disorder, Parkinson's disease, or spinal stenosis manifested within a year of separation from service. In so finding, the Board acknowledges that the Veteran has reported to his VA treatment providers that symptoms of his claimed disorders first manifested in service. However, as discussed above, the Board finds that the Veteran's statements concerning his alleged service are not credible. There is thus no credible or probative evidence of record to suggest that any such disorder began in service or has continued to the present. Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claims, and service connection for a psychiatric disorder, Parkinson's disease, and spinal stenosis is not warranted on either a direct or presumptive basis.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a psychiatric disorder, Parkinson's disease, and spinal stenosis. Although the Veteran asserts that his psychiatric disorder, Parkinson's disease, and spinal stenosis can be attributed to his time in service, and particularly his claimed exposure to stressors and herbicides, the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical etiology. See Bostain, 11 Vet. App. at 127. Further, as discussed above, the Board finds that the record establishes conclusively that the Veteran was never stationed in Vietnam, was never exposed to herbicides, and in fact falsified the vast majority of the information he has supplied to VA in support of his claims.  The Board thus concludes that a preponderance of the evidence is against the claims, and they are denied.


ORDER

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to service connection for spinal stenosis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


